Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 1 of 20 PageID #: 38




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

ELSON M. DEBARROS,               :
           Plaintiff,            :
                                 :
          v.                     :                                     C.A. No. 20-260WES
                                 :
MICHAEL FRANK and JESSICA MIJIA, :
          Defendants.            :


ELSON M. DEBARROS,            :
           Plaintiff,         :
                              :
      v.                      :                                        C.A. No. 20-268WES
                              :
AREAS USA LLC, MARGARITA      :
NUNEZ, ANDREW HOLMAN,         :
VANESSA PANNARANDA, and AREAS :
USA INC.,                     :
          Defendants.         :


ELSON M. DEBARROS,              :
           Plaintiff,           :
                                :
       v.                       :                                      C.A. No. 20-293WES
                                :
AIG, AMERICAN INSURANCE GROUP :
INC., BRIAN DUPERREAULT1, PETER :
ZAFINO, and LUCY FATO,          :
            Defendants.         :


ELSON M. DEBARROS,                                   :
           Plaintiff,                                :
                                                     :
        v.                                           :                 C.A. No. 20-297WES
                                                     :
ANTHONY PASERTHIA,                                   :
         Defendant.                                  :



1
 Plaintiff identifies this Defendant as both “Brain Duperreault” and “Brain Deperrault.” The Court refers to
Defendant as Brian Duperreault.
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 2 of 20 PageID #: 39




                            REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

       Within a three-week period in June and July 2020, Plaintiff Elson M. DeBarros filed four

separate lawsuits in the District of Rhode Island naming twelve Defendants based on their

alleged negligence in failing to provide him with workers’ compensation benefits in connection

with a workplace injury he claims he sustained in March, April, or May 2012 while working at a

restaurant in Boston, Massachusetts. See DeBarros v. Frank, C.A. No. 20-260WES (“DeBarros

1”); DeBarros v. Areas USA LLC, C.A. No. 20-268WES (“DeBarros 2”); DeBarros v. Am. Ins.

Grp., C.A. No. 20-293WES (“DeBarros 3”); and DeBarros v. Paserthia, C.A. No. 20-297WES

(“DeBarros 4”). Plaintiff has filed motions for leave to proceed in forma pauperis (“IFP”) in

each of the four cases, all of which have been referred to me. Because Plaintiff has satisfied the

requirements of 28 U.S.C. § 1915(a)(1), the IFP motions are provisionally granted. However, in

light of the IFP motions, the Court must preliminarily screen Plaintiff’s complaints pursuant to

28 U.S.C. § 1915(e)(2)(B). Because Plaintiff’s four complaints arise from essentially the same

operative facts, the Court addresses all four in this report and recommendation, which is being

issued in each case. For the reasons that follow, I find that none of the cases should survive

screening and recommend that all four be dismissed.

I.     Standard of Review

       Section 1915 of Title 28 requires a federal court to dismiss an action if the court

determines that the action fails to state a claim or is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i-ii).

The standard for dismissal is identical to the standard on a motion to dismiss brought pursuant to

Fed. R. Civ. P. 12(b)(6). Hodge v. Murphy, 808 F. Supp. 2d 405, 408 (D.R.I. 2011). To survive

a motion to dismiss, a complaint must contain sufficient factual allegations to “state a claim to



                                                  2
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 3 of 20 PageID #: 40




relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678. On a motion to dismiss, a court considers the allegations in the complaint and the

documents that the plaintiff has attached to the complaint. Young v. Wells Fargo Bank, N.A.,

717 F.3d 224, 231 (1st Cir. 2013). While all well-pled facts must be taken as true, conclusory

allegations should be set aside. Colesanti v. Becton Dickinson, C.A. No. 18-491WES, 2019 WL

4043957, at *5 (D.R.I. July 19, 2019), adopted sub nom. Colesanti v. Dickinson, C.A. No. 18-

491WES, 2019 WL 4039529 (D.R.I. Aug. 27, 2019). When a pleading is inconsistent with the

exhibits attached to it, the claims in the pleading are rendered implausible. See AJ Energy LLC

v. Woori Bank, No. 18-CV-3735 (JMF), 2019 WL 4688629, at *4 (S.D.N.Y. Sept. 26, 2019).

       When a legal defect is obvious on the face of a complaint, affirmative defenses, such as

the lack of subject matter jurisdiction, improper venue or the statute of limitations, require

dismissal at screening under § 1915. Street v. Vose, 936 F.2d 38, 39 (1st Cir. 1991); Roberts v.

Bishop, Civil Action Nos. 20-10992-WGY, 20-10630-WGY, 2020 WL 2735669, at *1 (D. Mass.

May 26, 2020); Thomas v. Funes Towing, LLC, No. CA 15-085 ML, 2015 WL 1538009, at *2

(D.R.I. Apr. 7, 2015). Dismissal at screening for lack of subject matter jurisdiction is consistent

with the fundamental principle that a “court has an obligation to inquire sua sponte into its

subject matter jurisdiction, and to proceed no further if such jurisdiction is wanting.” Flaquer v.

Bevilacqua, No. C.A. 08-95ML, 2008 WL 2018182, at *2 (D.R.I. May 7, 2008) (internal

quotation marks and footnote omitted). That is, “[i]f the court determines at any time [including

at screening] that it lacks subject-matter jurisdiction, the court must dismiss the action.”




                                                  3
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 4 of 20 PageID #: 41




Asamoah v. Wells Fargo Bank, Civil Action No. 14-10322-WGY, 2014 WL 2818649, at *2 (D.

Mass. June 19, 2014) (dismissal for lack of subject matter jurisdiction at § 1915 screening).

         Because Plaintiff is pro se, the Court has interpreted his pleadings, including the

attachments, liberally. Instituto de Educacion Universal Corp. v. U.S. Dep’t of Educ., 209 F.3d

18, 23 (1st Cir. 2000).

II.      Background

         A.       2012 Workplace Injury

         Plaintiff, who is now a resident of Rhode Island, alleges that, probably on May 1, 2012,2

he experienced a stress-related injury and/or hurt his lower back while carrying a heavy trash can

or bag to a dumpster in the course of his employment at the Vinea Restaurant in Boston,

Massachusetts.3 Plaintiff contends that his employer, named as Florida-based Defendants Areas

USA, Inc., and Area USA LLC (collectively “Areas”), carried insurance issued by New York-

based Defendant “Ins Co of Pennsylvania, c/o AIG Claims Services” (collectively “AIG”)4 to

cover employees for workplace injuries and that he reported this injury to various Areas

employees including his Areas supervisor (Defendant Jessica Mijia) and the Areas general




2
 Although May 1, 2012, is the date that recurs most frequently in Plaintiff’s pleadings, the complaints and
attachments also mention three earlier dates in 2012: March 13 and 18, 2012, and April 13, 2012. See DeBarros 1,
ECF No. 1 at 4 (April 13, 2012); DeBarros 1, ECF No. 1-1 at 2 (May 1, 2012); DeBarros 1, ECF No. 1-1 at 3
(March 18, 2012); DeBarros 1, ECF No. 1-1 at 14 (May 1, 2012); DeBarros 1, ECF No. 1-1 at 15 (May 1, 2012);
DeBarros 2, ECF No. 1 at 4 (April 13, 2012); DeBarros 2, ECF No 1-1 at 1 (May 1, 2012); DeBarros 2, ECF No. 1-
1 at 2 (May 1, 2012); DeBarros 2, ECF No. 1-1 at 3 (March 18, 2012); DeBarros 2, ECF No. 1-1 at 4 (May 1, 2012);
DeBarros 2, ECF No. 1-1 at 14 (May 1, 2012); DeBarros 2, ECF No. 1-1 at 15 (May 1, 2012); DeBarros 4, ECF No.
1-1 at 1 (May 1, 2012); DeBarros 4, ECF No.1-1 at 2 (March 13, 2012).
3
 DeBarros 1, ECF No. 1 at 4; 5 ¶¶ 1, 2, 5, 7, 12; 6 ¶ 8; ECF No. 1-1 at 2; DeBarros 2, ECF No. 1 at 4; 5 ¶¶ 1, 2, 5,
12; 6 ¶¶ 3, 8; DeBarros 3, ECF No. 1 at 5 ¶¶ 1, 2, 5, 10; DeBarros 4, ECF No. 1 at 6 ¶¶ 1, 2, 5, 14; 7.
4
 DeBarros 1, ECF No. 1 at 7; ECF No. 1-1 at 2, 3; DeBarros 2, ECF No. 1-1 at 2, 3; DeBarros 3, ECF No. 1 at 5 ¶
10; DeBarros 4, ECF No. 1 at 6 ¶ 14.

                                                          4
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 5 of 20 PageID #: 42




manager (Defendant Michael Frank)5 but they “maliciously” failed to report the injury to AIG.6

Instead, Defendant Frank “tortured” Plaintiff and compelled him to work despite his knowledge

of a “bad lower back injury.”7 Plaintiff alleges that the back injury was so severe that it “almost

cost the life of the Plaintiff” and that his treatment was through “the intervention of the public

welfare department,” as well as that he sought medical treatment in Rhode Island after being

“denied treatment in Massachusetts.”8

           The documents attached to the complaints contradict many of these allegations. They

reflect that Plaintiff received medical treatment for a “past” work-related back injury beginning

on May 1, 2012, with physicians in Massachusetts.9 Plaintiff attached two May 2012 notes from

Massachusetts-based treating physicians, which advise that, despite the back injury, Plaintiff

could work, albeit with limits on lifting and carrying and time off to go to physical therapy for

twelve weeks.10 The attachments also include a third note reflecting that Plaintiff also received

Massachusetts-based medical treatment in January 2013 for a workplace injury in which he was

burned “due to degreaser chemical,” resulting in three days out of work.11 The attachments

confirm that, during this period – 2012 into 2013 – Plaintiff was living in Massachusetts.12




5
 DeBarros 1, ECF No. 1 at 5 ¶¶ 2, 6; DeBarros 2, ECF No. 1 at 5 ¶¶ 2, 6; DeBarros 3, ECF No. 1 at 5 ¶ 2; DeBarros
4, ECF No. 1 at 6 ¶¶ 1-2.
6
    DeBarros 1, ECF No. 1 at 5 ¶¶ 2, 6; DeBarros 2, ECF No. 1 at 5 ¶¶ 2, 6; DeBarros 4, ECF No. 1 at 6 ¶¶ 8-9.
7
    DeBarros 1, ECF No. 1 at 5 ¶¶ 7, 11.
8
 DeBarros 1, ECF No. 1 at 5 ¶¶ 5, 12; DeBarros 2, ECF No. 1 at 5 ¶¶ 5, 12; DeBarros 3, ECF No. 1 at 5 ¶¶ 4, 10;
DeBarros 4, ECF No. 1 at 6 ¶¶ 10, 14.
9
    DeBarros 1, ECF No. 1-1 at 5, 6; DeBarros 2, ECF No. 1-1 at 5, 6; DeBarros 4, ECF No. 1-1 at 4.
10
     DeBarros 1, ECF No. 1-1 at 5, 6; DeBarros 2, ECF No. 1-1 at 5, 6; DeBarros 4, ECF No. 1-1 at 4-5.
11
     DeBarros 1, ECF No. 1-1 at 7.
12
     DeBarros 1, ECF No.1-1 at 5, 7; DeBarros 2, ECF No. 1-1 at 5, 7; DeBarros 4, ECF No. 1-1 at 4, 5.

                                                           5
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 6 of 20 PageID #: 43




There is no suggestion of any medical treatment in Rhode Island during 2012 or 2013.

Plaintiff’s employment with Areas ended in March 2013. DeBarros v. Areas USA Boston, LLC,

Civil Action No. 18-10265-FDS, 2018 WL 1904182, at *2 (D. Mass. April 20, 2018).13

           B.       2018 Workers’ Compensation Claim

           Six years after his alleged workplace injury, in 2018, Plaintiff, who by then was living in

Rhode Island and getting medical care in Rhode Island,14 alleges that he contacted “the insurance

company in charge of employees’ health . . . to know whether he could be catered for in the year

2018” but “no action or remedial measures were taken in this regard” and it “was reported

thereafter that the injury to . . . Plaintiff’s lower back was never reported.”15 The complaints and

attachments confirm that, in 2018, Plaintiff contacted AIG and then filed two workers’

compensation claims regarding a March 18/May 1, 2012 injury. Chronologically, the first

attachment is AIG’s “First Report of Injury or Fatality,” which was filed on September 24, 2018,

with the Massachusetts Department of Industrial Accidents (“MDIA”);16 it permits the inference

that, in September of 2018, AIG, the workers’ compensation insurance carrier for Plaintiff’s

former employer, Areas, received the “first report” of an injury (“due to unsafe workplace

environment I[nsured] W[orker] had stress related incidents”) that had occurred six years earlier,


13
  At screening, the Court is limited to what may be considered in connection with a motion to dismiss, although the
Court may take notice of prior judicial decisions that are in the public record. See generally Lopes v. Riendeau, 177
F. Supp. 3d 634, 666 n.33 (D. Mass. 2016) (judicial decision or opinion is subject to consideration because it falls
under public record exception); Smith v. Hillside Village, Civ. No. 17-0883 (KM), 2018 WL 588923, at *3 (D.N.J.
Jan. 26, 2018) (court may take notice of prior judicial decisions that are in the public record, for example “in order
to establish the nature and scope of prior proceedings between the parties”). Plaintiff’s termination date is included
here simply as part of the history of his relationship with Defendants.

14
     DeBarros 1, ECF No. 1-1 at 9, 11-13; DeBarros 2, ECF No. 1-1 at 9, 11-13.

15
 DeBarros 1, ECF No. 1 at 5 ¶ 13; DeBarros 2, ECF No. 1 at 5 ¶ 13; DeBarros 3, ECF No. 1 at 5 ¶ 11; DeBarros 4,
ECF No. 1 at 7 ¶ 11.
16
  The Massachusetts Department of Industrial Accidents is the state administrative agency with exclusive authority
to administer the Massachusetts workers’ compensation system. Nolan v. Comm’rs of Dep’t Of Indus. Accidents,
2009 Mass. Super. LEXIS 216, 26 Mass. L. Rep. 88 (Mass. Super. Ct. August 13, 2009).

                                                          6
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 7 of 20 PageID #: 44




on May 1, 2012.17 Next on October 7, 2018, MassHealth, the provider of health insurance for

indigent residents of Massachusetts, Atlanticare Med. Ctr. v. Comm’r of Div. of Med.

Assistance, 149 N.E.3d 343 (Mass. 2020), filed a notice of third-party lien with MDIA based on

a May 1, 2012, injury experienced by Plaintiff.18

           Following these MDIA filings, on October 17, 2018, and again on November 30, 2018,

Plaintiff signed and filed two workers’ compensation claims with MDIA, the first claiming a

workplace injury that had occurred on May 1, 2012,19 the second alleging an injury that occurred

on March 18, 2012; both identify as his treating physician the same doctor who had written the

May 22, 2012, note opining that Plaintiff’s “low back pain that is the result of a past work

accident” did not preclude work.20 In his October 17, 2018, MDIA claim, Plaintiff described the

May 1, 2012, injury as “[s]tress relate [i]njury . . . verbal abuse, humiliation, defamation bad

references been provide bay [sic] all manger [sic]”; in his November 13, 2018, MDIA claim,

Plaintiff described the March 18, 2012, injury as “lower back . . . carry a havy [sic] trash bag 70

lb, to the dumpster.”21 Both claims were promptly denied by AIG, which filed three notifications

of denial with MDIA alleging insufficient evidence to support a claim of disability or workplace

injury.22 As far as the record reveals, Plaintiff filed nothing in MDIA to rebut these denials.

Rather, the pleadings and the attachments establish that Plaintiff abandoned his MDIA claims,



17
     DeBarros 1, ECF No. 1-1 at 15; DeBarros 2, ECF No. 1-1 at 15.
18
     DeBarros 1, ECF No. 1-1 at 1; DeBarros 2, ECF No. 1-1 at 1; DeBarros 4, ECF No. 1-1 at 3.
19
  This form, apparently signed by DeBarros, records the date of the injury as May 1, 2012, in three places on the
form. In a fourth box, it inconsistently states that May 1, 2018, was the first day of total or partial disability.
DeBarros 1, ECF No. 1-1 at 2; DeBarros 2, ECF No. 1-1 at 2. The Court assumes this is a typographical error.
20
     DeBarros 1, ECF No. 1-1 at 2, 3, 5; DeBarros 2, ECF 1-1 at 2, 3, 5.
21
     DeBarros 1, ECF No. 1-1 at 2, 3; DeBarros 2, ECF 1-1 at 2, 3.
22
     DeBarros 1, ECF No. 1-1 at 4, 14; DeBarros 2, ECF No. 1-1 at 4, 14; DeBarros 4, ECF No. 1-1 at 1-2.

                                                            7
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 8 of 20 PageID #: 45




waited almost two more years and filed the four negligence cases in this Court against Areas,

several Areas’ Florida-based executives, the two co-workers who supervised him, and AIG,

along with several of its senior executives.

           Based upon this factual framework, Plaintiff claims that “all defendants . . . are guilty of

negligence which stemmed from a duty to remedy the injury wh[i]ch the plaintiff suffered while

in the course of the employment with the defendants” based on the failure “to report the back

injury of the plaintiff to the insurance company”23 or the failure to “make provisions for the

physical health of the Plaintiff,” following the injury which occurred “while carrying a heavy

trash can to the dumpster,” of which “Defendants were aware.”24 To remedy his injury,

including its alleged catastrophic consequences as detailed in the complaints, Plaintiff seeks

between $1 and $2 million.25 Plaintiff asserts this claim against twelve Defendants named in the

four lawsuits.

           C.       Defendants Named in the Four Complaints

           In DeBarros 1, Plaintiff names two individuals, his supervisor and the general manager at

Areas, both of whom he claims were working at the Massachusetts-based restaurant in 2012:

Defendants Frank and Mijia. He claims that he reported his May 1, 2012, back injury to them

and that they were negligent in not notifying AIG and for failing to remedy the injury.26 Plaintiff

further alleges that Frank verbally abused him and “compelled him to work after he was aware




23
     DeBarros 1, ECF No. 1 at 5 ¶ 1; 6 ¶ 3; DeBarros 2, ECF No. 1 at 5 ¶ 1; 6 ¶ 3.
24
     DeBarros 3, ECF No. 1 at 5; DeBarros 4, ECF No. 1 at 6 ¶ 9.
25
  DeBarros 1 and 2 ask for $2 million. DeBarros 1, ECF No. 1 at 7; DeBarros 2, ECF No. 1 at 7. DeBarros 3 and 4
ask for $1 million. DeBarros 3, ECF No. 1 at 6; DeBarros 4, ECF No. 1 at 7.
26
     DeBarros 1, ECF No. 1 at 1, 2, 5 ¶¶ 1-2.


                                                            8
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 9 of 20 PageID #: 46




the Plaintiff had sustained a bad lower back injury” which led to the end of his employment.27

The pleading lacks any allegation about the present location or state of citizenship for either

Frank or Mijia although, read with leniency, it permits the inference that they live and work in

Massachusetts. The pleading contains nothing to permit the inference that either Defendant has

ever lived in Rhode Island or would be subject to personal jurisdiction in the District of Rhode

Island.

           In DeBarros 2, Plaintiff names two entities, Areas USA LLC, and Areas USA, Inc., as

well as three individuals, Margarita Nunez, Andrew Holman, and Vanessa Pannaranda; all five

are identified as “the employers of the Plaintiff” and “agents of the Plaintiff’s former employer

(Areas USA LLC & Areas USA Inc. respectively).”28 All five are alleged to have addresses in

and be citizens of Florida, except that Areas USA LLC is also alleged to have its principal place

of business in Massachusetts.29 Apart from identifying Defendant Nunez as “employes [sic]

relation manager,” the pleading fails to allege any facts regarding what any of the individual

Defendants did that is alleged to be actionable.30 The pleading is also silent regarding whether

any of the Defendants named in DeBarros 2 have ever lived in or conducted business in Rhode

Island or whether they would be subject to personal jurisdiction in the District of Rhode Island.




27
     DeBarros 1, ECF No. 1 at 5 ¶¶ 7, 11; 6 ¶ 8.
28
     DeBarros 2, ECF No. 1 at 5 ¶ 2; 7 ¶ 1.
29
  DeBarros 2, ECF No. 1 at 2, 3. The Court observes that Areas USA LLC appears to a limited liability company,
which is deemed to be a citizen of every state of which any of its members is a citizen. D.B. Zwirn Special
Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 125 (1st Cir. 2011). The complaint lacks any allegation
concerning the membership of Areas USA LLC.
30
  Defendants Nunez and Pannaranda are mentioned with more specificity in DeBarros 4, in which Plaintiff alleges
that his back injury was reported to them (in addition to the DeBarros 1 Defendants, Frank and Mijia) and they
confirmed that he had “indeed suffered an injury to his lower back.” DeBarros 4, ECF No. 1 at 6.

                                                       9
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 10 of 20 PageID #: 47




            In DeBarros 3, Plaintiff names AIG, the workers’ compensation insurance carrier for

 Areas in 2012, as well as three individuals, Brian Duperreault, Peter Zafino, and Lucy Fato;

 Duperreault is sued as “Chief Executive Officer,” Zafino as “President Global Chief,” and Fato

 as “EVP General Counsel.”31 Plaintiff alleges that AIG is a New York corporation, but fails to

 provide current addresses or to allege citizenship for any of the individual Defendants. As to the

 basis for liability, Plaintiff alleges only that all “Defendants,” as “the underwriters of the

 Plaintiff” were negligent because they failed to “remedy” his injury.32 Otherwise, the pleading

 fails to allege any facts regarding what any of the individual Defendants did that is alleged to be

 actionable. The pleading is also silent regarding whether the three individual Defendants named

 in DeBarros 3 have ever lived in Rhode Island or whether they would be subject to personal

 jurisdiction in the District of Rhode Island.

            Last, DeBarros 4 names Anthony Paserthia, alleged to be a resident and citizen of

 Florida, who “was working in the branch of Areas America Inc., which was situated in Florida,”

 adding that, “[m]eanwhile the said injury occurred at the Boston branch of the company.”33

 DeBarros 4 alleges, “the Defendant asserted vehemently that the Plaintiff never had an injury,”

 and that “because of the assertion of the Defendant, the Plaintiff was denied all benefits by the

 company and also the insurance company who was meant to provide remedial measures.”34 The

 pleading is silent regarding whether Defendant Paserthia has ever lived in Rhode Island or

 whether he would be subject to personal jurisdiction in the District of Rhode Island.

            D.       2018 Case in District of Massachusetts


 31
      DeBarros 3, ECF No. 1 at 2-3.
 32
      DeBarros 3, ECF No. 1 at 5 ¶¶ 1-2.
 33
      DeBarros 4, ECF No. 1 at 2-3, 5, 6 ¶ 5.
 34
      DeBarros 4, ECF No. 1 at 6 ¶¶ 4, 6.

                                                    10
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 11 of 20 PageID #: 48




          Pertinent to Plaintiff’s four cases in the District of Rhode Island is a case that he filed in

 the District of Massachusetts in 2018 against several of what appear to be the same defendants

 (Defendants Areas,35 Frank, Mijia36 and Nunez).37 DeBarros v. Areas USA Boston, LLC, Civil

 Action No. 18-10265-FDS, 2018 WL 1904182, at *1 (D. Mass. April 20, 2018) (“DeBarros v.

 Areas”). During part of the time that this case was pending, Plaintiff was represented by legal

 counsel. The public docket in DeBarros v. Areas establishes that, throughout the months in the

 latter part of 2018 (the same period when Plaintiff was dealing with AIG and filing claims in the

 MDIA based on a 2012 workplace injury at Areas), he had an attorney representing him in

 DeBarros v. Areas.

          DeBarros v. Areas arose from an employment dispute in connection with Plaintiff’s

 employment in 2012 and 2013 as a cook at the Vinea Restaurant. 2018 WL 1904182, at *1.

 Like the four current cases, DeBarros v. Areas dealt with the May 2012 workplace fallout from a

 back injury; however, in the Massachusetts case, Plaintiff alleged that the back injury was a pre-

 employment condition for which he was not afforded appropriate accommodation, in that

 Plaintiff’s physicians prescribed physical therapy in a letter provided to defendant Frank (also

 sued in DeBarros 1); Frank allegedly reduced Plaintiff’s hours and verbally harassed him. Id. at

 *1-2. In DeBarros v. Areas, DeBarros charged that, in January 2013, defendant Frank retaliated




 35
   Areas is named in the Massachusetts case as Areas USA Boston, LLC, and Areas USA Inc. DeBarros v. Areas,
 2018 WL 1904182, at *1.
 36
   In DeBarros v. Areas, this defendant is named as “Jessica Doe”; she is identified as Plaintiff’s 2012 supervisor at
 the Vinea Restaurant. 2018 WL 1904182, at *1-2. In DeBarros 1, Plaintiff names his 2012 supervisor at Areas as
 Jessica Mijia. DeBarros 1, ECF No. 1 at 2. Drawing on the inference that this is the same person, the Court refers
 to Defendant Doe in DeBarros v. Areas as Defendant Mijia in this report and recommendation.
 37
   One defendant was named in the Massachusetts case who is not named in any of the pleadings is Sergio
 Rodriguez. In DeBarros v. Areas, he was sued as the “company CEO” and is referred to as a “Florida resident.”
 2018 WL 1904182, at *1, 4. However, Rodriguez is named as a DeBarros 1 and a DeBarros 2 defendant in
 Plaintiff’s amended civil cover sheets. DeBarros 1, ECF No. 5; DeBarros 2, ECF No. 3.

                                                          11
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 12 of 20 PageID #: 49




 against Plaintiff for reporting the Vinea Restaurant to health inspectors by assigning him to work

 with a degreaser; this caused Plaintiff to experience an injury that his physician opined required

 three days out of work. Id. at *2. After several weeks of back and forth regarding whether

 Plaintiff was medically cleared to return to work, in March 2013, Areas’ human resources

 officer, defendant Nunez (who is sued in DeBarros 2), terminated Plaintiff’s employment. Id. at

 *2.

        As laid out in DeBarros v. Areas, following his 2013 termination, Plaintiff filed a 2015

 disability discrimination case in the District of Massachusetts against Areas. 2018 WL 1904182,

 at *3. The 2015 case was settled and then dismissed when Plaintiff did not comply with the

 settlement agreement. Id. Next, Plaintiff filed a 2017 case in the District of Massachusetts

 against Areas and others for defamation and retaliation; that was dismissed for lack of diversity

 jurisdiction because Plaintiff still lived in Massachusetts. Id. Next, in 2018, Plaintiff filed

 DeBarros v. Areas, initially in Massachusetts state court. Id. Because DeBarros by then had

 moved to Rhode Island, the case was removed to the District of Massachusetts. Id. at *3 n.6.

        In DeBarros v. Areas, the Massachusetts federal court dismissed all claims against Areas’

 senior employees, Nunez and Rodriguez, based on lack of personal jurisdiction and dismissed

 the claim of retaliatory termination based on the statute of limitations, leaving only a claim of

 defamation against the Massachusetts-based co-workers, Frank and Mijia, as well as the

 employer, Areas. 2018 WL 1904182, at *4-6. After this adverse decision, Plaintiff moved for a

 transfer of the venue of DeBarros v. Areas to the District of Rhode Island. DeBarros v. Areas,

 Civil Action No. 18-10265-FDS, ECF No. 52. The remaining defendants opposed the transfer

 because, among other reasons, with all remaining defendants living in or doing business in

 Massachusetts, and none with any contact with Rhode Island, and with all events having



                                                  12
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 13 of 20 PageID #: 50




 occurred in Massachusetts, venue pursuant to 28 U.S.C. § 1391(b) would not be proper in the

 District of Rhode Island, and none of the defendants would be subject to personal jurisdiction in

 the District of Rhode Island. DeBarros v. Areas, Civil Action No. 18-10265-FDS, ECF No. 54.

 The motion to transfer to the District of Rhode Island was denied by electronic order on May 23,

 2019. Id. at ECF No. 65. Ultimately, the court dismissed the defamation/libel claims against

 Areas, Frank and Mijia with prejudice on June 14, 2019, based on Plaintiff’s refusal to appear for

 his deposition. Id. at ECF No. 73. DeBarros’ appeal is pending before the First Circuit.

 III.     Law and Analysis

          While Plaintiff labels his claim as grounded in negligence,38 it is clear that his “cause of

 action is still fundamentally encompassed within the overarching [Massachusetts] workers’

 compensation framework.” Fleming v. Nat’l Union Fire Ins. Co., 837 N.E.2d 1113, 1116 (Mass.

 2015). This cause of action fails and this Court lacks subject matter jurisdiction to entertain it

 because, as a matter of clearly established law, “no matter what the allegations of the complaint

 [are], . . . workers’ compensation benefits cannot be recovered by instituting a civil action.”

 HDH Corp. v. Atlantic Charter Ins. Co., 681 N.E.2d 847, 850 (Mass. 1997). In addition, none of

 Plaintiff’s cases can be pursued in this Court because, with nothing to permit the inference that

 any of the twelve Defendants “resides” in Rhode Island, and none of the events or omissions

 giving rise to the claim having occurred in Rhode Island, it is clear that this Court lacks venue

 pursuant to 28 U.S.C. § 1391(b).

          A.       Lack of Subject Matter Jurisdiction and Failure to State a Claim




 38
   Plaintiff’s Civil Cover sheets mention other causes of action. DeBarros 1, ECF 5 at 3; DeBarros 2, ECF 3-1 at 1;
 DeBarros 3, ECF No. 1-1 at 1; DeBarros 4, ECF No. 1-2 at 1. The complaints themselves clearly and
 unambiguously state that Plaintiff is suing for negligence in failing to afford him workers’ compensation benefits to
 which he is entitled based on an injury in the workplace.

                                                          13
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 14 of 20 PageID #: 51




          The Massachusetts Workers’ Compensation Act (“Act”),39 Mass. Gen. Laws ch. 152, §§

 1, et seq., mandates that every employer in Massachusetts, with exceptions not applicable here,

 must carry workers’ compensation insurance to pay employees’ medical treatment and lost

 wages due to a “personal injury arising out of . . . employment.” Id. §§ 25A, 26. This guaranty

 that workers must receive certain benefits is “the exclusive remedy for injuries they suffer in the

 course of employment, regardless of the employer’s fault.” Benoit v. City of Bos., 75 N.E.3d 1,

 6 (Mass. 2017). “An employee shall be held to have waived his right of action at common law . .

 . in respect to an injury that is compensable under [the Act].”40 Mass. Gen. Laws ch. 152, § 23,

 see also § 24; Estate of Moulton v. Puopolo, 5 N.E. 3d 908 (Mass. 2014) (exclusivity eliminates

 piecemeal tort claims and litigation by individual workers).

          In light of the Act’s exclusivity provision, the employee must file and press his claim for

 benefits under the Act “with [MDIA] and the insurer on a form prescribed by [MDIA], and shall

 specifically state the benefits claimed to be due and unpaid.” Mass. Gen. Laws ch. 152, § 10(1).

 The employee must file the claim with MDIA “within four years from the date the employee first

 became aware of the causal relationship between his disability and his employment.”41 Id. § 41.


 39
    A federal court sitting in diversity must apply the choice of law rules of the forum state. Baker v. St. Paul
 Travelers Ins. Co., 595 F.3d 391, 392 (1st Cir. 2010). For tort-based claims, Rhode Island uses an interest-weighing
 approach to determine which jurisdiction has the “most significant relationship to the events and the parties.” Alifax
 Holding SpA v. Alcor Sci. Inc., 357 F. Supp. 3d 147, 155 (D.R.I. 2019) (quoting Harodite Indus., Inc. v. Warren
 Elec. Corp., 24 A.3d 514, 534 (R.I. 2011) (emphasis and quotation marks omitted)). To determine choice of law in
 a negligence action, Rhode Island law looks to four factors: (1) where injury took place; (2) where the conduct
 causing the injury occurred; (3) the domicile or residence of the litigants; and (4) where the relationship between the
 litigants is centered. Toledo v. Van Waters & Roger, Inc., 92 F. Supp. 2d 44, 49 (D.R.I. 2000). These factors
 compel the conclusion that Massachusetts law should be applied here. See generally Alifax, 357 F. Supp. 3d at 155.
 40
   Not applicable to this case is the right of the employee to avoid application of the exclusivity provision by
 notifying the employer of such intention (to preserve a right of action at common law) in writing at the time that
 they are hired. See Mass. Gen. Laws ch. 152, § 24. Plaintiff’s claim is that he was entitled to the benefits of the
 Act, not that he waived his right to receive them.
 41
   With a workplace injury that occurred in 2012, but no claim filed in MDIA until 2018, it is unclear whether
 Plaintiff’s claims are out of time under § 41 of the Act. However, because of the exclusivity provision, this Court
 may not tackle the application of the Act’s statute of limitations. The timeliness determination must be made by
 MDIA.

                                                           14
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 15 of 20 PageID #: 52




 Although the notice of injury by the employee to the employer triggers the employer’s obligation

 to provide notice of the injury to the insurer within seven business days, Mass. Gen. Laws ch.

 152 § 6, the employer’s failure to do so results only in a fine and does not bar the employee from

 obtaining workers’ compensation through the filing of a timely claim with MDIA. Ins. Co. of

 the State of Pa. v. Great N. Ins. Co., 45 N.E.3d 1283, 1288 (Mass. 2016).

        Under the Act, it is MDIA that has the full power to decide whether workers’

 compensation is payable, including to resolve questions of coverage raised in connection with a

 claim for compensation. MDIA “has exclusive jurisdiction over th[e] action[;] . . . [t]he parties

 have no right to try out the issue in a separate proceeding in court.” Lee v. Int’l Data Grp., 769

 N.E.2d 761, 765 (Mass. App. Ct. 2002) (internal quotation marks omitted). Whether the suit is

 directed against the employer, a fellow employee such as a supervisor or the insurer, and no

 matter how the suit is framed, the Massachusetts exclusivity provision divests the courts of

 jurisdiction to determine the availability of workers’ compensation benefits for employees’

 workplace injuries. See Branyan v. Sw. Airlines Co., 105 F. Supp. 3d 120, 125 (D. Mass. 2015)

 (“exclusivity provision . . . bars claims brought by employees against their employers for any

 personal injuries which “aris[e] out of or in the course of employment”) (internal quotation

 marks omitted); Fusaro v. Blakely, 661 N.E.2d 1339, 1341 (Mass. App. Ct. 1996) (“plaintiff’s

 claim for intentional infliction of emotional distress” is barred by Act; “[a] claim against a fellow

 worker for the commission of an intentional tort will be barred by the exclusivity clause of the

 Workers’ Compensation Act . . . if committed within the course of the worker’s employment and

 in furtherance of the employer’s interest”) (internal quotation marks omitted); Adams v. Liberty

 Mut. Ins. Co., 799 N.E.2d 130, 137 n.15 (Mass. App. Ct. 2003) (“workers’ compensation insurer

 is entitled to the protection of the exclusivity provision . . . to the same extent as the employer”).



                                                   15
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 16 of 20 PageID #: 53




 The Act “thus effectively abrogates subject matter jurisdiction in applicable cases.” Branyan,

 105 F. Supp. 3d at 125.

          A coda: one of the attachments to two of Plaintiff’s complaints mentions defamation;42

 unlike a stress-related or back injury, the Massachusetts exclusivity provision would not bar a

 plausible claim based on defamation even though related to employment. Andresen v. Diorio,

 349 F.3d 8, 16 (1st Cir. 2003). Yet beyond the conclusory statement on one of his MDIA claim

 forms, Plaintiff’s complaints do not set forth any facts permitting the inference that he might

 have a viable claim of defamation. Grant v. Target Corp., 126 F. Supp. 3d 183, 193 (D. Mass.

 2015) (defamation claim did not meet Fed. R. Civ. P. 8(a) standard when claims were so vague

 as to “not explain the essential ‘who, what, when, and where’” or did not provide defendant with

 “fair notice of the factual basis for [the] defamation claim”). Although the Court is not required

 to “search for or try to create causes of action for pro se plaintiffs,” Slay v. Bank of Am. Corp.,

 No. CA 10-408 ML, 2011 WL 1045629, at *16 n.27 (D.R.I. March 9, 2011) (internal quotation

 marks omitted), I considered whether leniency requires that the Court allow Plaintiff an

 opportunity to amend to add a viable defamation claim if he has one. The conclusion: I do not

 recommend that Plaintiff be afforded an opportunity to amend any of his complaints to substitute

 a claim of defamation because, in DeBarros v. Areas, Plaintiff brought a defamation claim

 against defendant Areas (including its Chief Executive Officer), as well as against defendants

 Frank and Mijia, arising from his employment at Areas in 2012 and 2013. 2018 WL 1904182.

 This defamation claim, however, was dismissed with prejudice in 2019 for willful failure to

 comply with discovery. DeBarros v. Areas, Civil Action No. 18-10265-FDS, ECF No. 73.



 42
   DeBarros 1, ECF No. 1-1 at 2; DeBarros 2, ECF No. 1-1 at 2 (workplace injury starting on May 1, 2012,
 described as “[s]tress relate [i]njury” caused by “verbal abuse, humiliation, defamation bad references been
 provide[d] bay [sic] all manger [sic]”).

                                                          16
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 17 of 20 PageID #: 54




 Therefore, a defamation claim arising out of Plaintiff’s employment at Areas against Areas or

 against his co-workers, Frank and Mijia, would likely be precluded by the doctrine of res

 judicata. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 500 (2001) (res judicata

 effect of federal diversity judgment “is such as would belong to judgments of the State courts

 rendered under similar circumstances,” except that federal common law requires claim

 preclusion when prior federal case dismissed for intentional failure to comply with discovery)

 (internal quotation marks omitted); Tuitama v. Nationstar Mortg. LLC, No. CV-14-09956 MMM

 (AGRx), 2015 WL 12744269, at *8 (C.D. Cal. Apr. 13, 2015), aff’d, 678 F. App’x 538 (9th Cir.

 2017) (federal common law governs claim-preclusive effect of dismissal by federal court sitting

 in diversity when dismissal based on federal procedural law and provides that dismissal for

 failure to comply with court order “operates as an adjudication on the merits”) (internal quotation

 marks omitted).

        Based on the foregoing, the Court concludes that the exclusivity provision in the Act bars

 Plaintiff’s claim that Defendants’ negligence prevented him from access to the workers’

 compensation benefits to which he was entitled; therefore, none of the complaints states a viable

 claim that may be pursued in this Court and the Court lacks subject matter jurisdiction over all of

 the four complaints. Pursuant to 28 U.S.C. 1915(e)(2), I recommend that all four cases be

 summarily dismissed at screening, without leave to replead.

        B.      Lack of Proper Venue

        When it is crystal clear that the judicial district where a plaintiff filed their case is not the

 proper forum to address the claims because the defense of improper venue is “obvious from the

 face of the complaint and no further factual record is required to be developed,” the action

 should be dismissed at screening. Roberts v. Bishop, Civil Action Nos. 20-10630-WGY, 20-



                                                   17
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 18 of 20 PageID #: 55




 10992-WGY, 2020 WL 2735669, at *1 (D. Mass. May 26, 2020) (quoting Cox v. Rushie, No.

 13-11308-PBS, 2013 WL 3197655, at *4 (D. Mass. June 18, 2013)). Venue is appropriate either

 in the judicial district where all the defendants reside43 pursuant to 28 U.S.C. § 1391(b)(1), or in

 the judicial district where a substantial part of the events giving rise to the plaintiff’s claim

 occurred pursuant to 28 U.S.C. § 1391(b)(2). If the application of § 1391(b)(1) & (2) leaves a

 plaintiff with no district in which to bring the action, the case then may be brought wherever

 there is personal jurisdiction over any defendant. 28 U.S.C. § 1391(b)(3).44 If venue is

 improper, the case must be dismissed or transferred under 28 U.S.C. § 1406(a). Get in Shape

 Franchise, Inc. v. TFL Fishers, LLC, 167 F. Supp. 3d 173 (D. Mass. 2016).

          Venue is not proper in the District of Rhode Island under any of these three categories.

          Focusing first on § 1391(b)(1), it is obvious from the face of the four complaints that,

 with the possible exception of AIG in DeBarros 3,45 no Defendants “reside” in Rhode Island: in

 DeBarros 1, it may be inferred that all Defendants reside in Massachusetts; in DeBarros 2 and

 DeBarros 4, the pleading recites that all Defendants reside in Florida, except for Areas, which

 resides both in Florida and in Massachusetts; and, in DeBarros 3, AIG, the employer of the three



 43
   For venue purposes, residency is defined for an individual as domicile, while for a defendant entity, it means any
 judicial district in which the entity is subject to personal jurisdiction. 28 U.S.C. § 1391(c)(1) & (2).
 44
   It must be observed that, if venue were proper based on 28 U.S.C. § 1391(b)(1) or (3), Rhode Island might still be
 an unsuitable jurisdiction: if any defendant is a citizen of Rhode Island, the Court lacks subject matter jurisdiction
 pursuant to 28 U.S.C. § 1332.

 45
    Deploying the leniency due a pro se pleading, the Court notes that AIG, one of the four Defendants in DeBarros 3,
 is a sprawling entity that conceivably may be subject to personal jurisdiction in Rhode Island. See 28 U.S.C. §
 1391(b)(c)(2) (for venue, a defendant entity resides where it is subject to personal jurisdiction). However, with
 AIG’s three executives also named in DeBarros 3, coupled with a pleading permitting the inference that these
 individuals all work at AIG in New York and nothing permitting the inference that any of them is domiciled in
 Rhode Island, 28 U.S.C. § 1391(b)(c)(1), the possibility that the correct AIG entity could be subject to personal
 jurisdiction in Rhode Island does not render the District of Rhode Island an appropriate venue for DeBarros 3
 pursuant to 28 U.S.C. § 1391(b)(1). See Allen v. Am. Fed’n of Gov’t Emps. AFI-CIO, 198 F. App’x 16, 17 & n.1
 (1st Cir. 2006) (per curiam) (venue not proper because defendants could not be “deemed to reside” in district). In
 any event, if any of the DeBarros 3 individual defendants resides in Rhode Island, this Court would not have
 diversity subject matter jurisdiction.

                                                           18
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 19 of 20 PageID #: 56




 individual Defendants, resides in New York, and none of the three individual Defendants is

 alleged to reside in Rhode Island. Therefore, venue in the District of Rhode Island based on §

 1391(b)(1) is not appropriate for any of the cases.

        Focusing next on § 1391(b)(2), the pleadings are crystalline – every event or omission

 giving rise to the claim occurred in Massachusetts. Astro-Med, Inc. v. Nihon Kohden Am., Inc.,

 591 F.3d 1, 12 (1st Cir. 2009) (Rhode Island is proper venue if “substantial part of the events . . .

 giving rise to the claim occurred” there based on a holistic view of entire sequence). The fact

 that Plaintiff apparently moved from Massachusetts to Rhode Island before the operative 2018

 events in Massachusetts were unfolding and then had medical treatment in Rhode Island are

 insufficient to tip the balance. Rodríguez-Navarro v. Am. Airlines, Inc., Civil No. 15-1900

 (JAG), 2016 WL 4179884, at *2 (D.P.R. Aug. 4, 2016) (venue improper when only link to

 district is plaintiff’s residency and receipt of medical treatment; otherwise employment dispute

 has no relation to forum); Betancourt v. Wal Mart Stores, Inc., Civil No. 15-1536 (GAG), 2016

 WL 80643, at *1, 3 (D.P.R. Jan. 7, 2016) (when plaintiff fell in California, fact that plaintiff

 resided in Puerto Rico not enough for venue there). And with the District of Massachusetts (for

 DeBarros 1), Florida (for DeBarros 2 and 4) and New York (for DeBarros 3) all available as

 proper venues, 28 U.S.C. § 1391(b)(3) does not apply.

        Cinching the point is the venue ruling in DeBarros v. Areas. On May 23, 2019, the

 Massachusetts federal court sustained the objection to Plaintiff’s motion for a venue transfer to

 the District of Rhode Island of his claims arising from his 2012 employment at Areas; the

 objection rested on the arguments that venue would not be proper in the District of Rhode Island

 and that none of the three remaining defendants (Areas, Frank and Mijia) would be subject to

 personal jurisdiction in Rhode Island. DeBarros v. Areas, Civil Action No. 18-10265-FDS, ECF



                                                  19
Case 1:20-cv-00260-WES-PAS Document 6 Filed 09/17/20 Page 20 of 20 PageID #: 57




 Nos. 54, 65. The Court finds Plaintiff’s decision to file DeBarros 1 in the District of Rhode

 Island is frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) in light of this ruling.

        Based on the foregoing, I find that venue is not proper in the District of Rhode Island for

 any of the four cases. As to whether dismissal or transfer pursuant to 28 U.S.C. § 1406(a) is

 appropriate, I recommend dismissal. When, as here, complaints themselves all warrant dismissal

 because they fail to state a claim and no federal court would have subject matter jurisdiction over

 any of them, transfer to another district is not in the interest of justice. See generally Schneider

 v. ABC Inc., No. 2:20-cv-00078-JDL, 2020 WL 5171391, at *4 (D. Me. Aug. 29, 2020).

 IV.    Conclusion

        In light of the foregoing, the Court recommends that the following Plaintiff’s complaints

 be summarily DISMISSED pursuant to 28 U.S.C. § 1915(e)(2): DeBarros v. Frank, C.A. No. 20-

 260WES, ECF No. 1; DeBarros v. Areas USA LLC, C.A. No. 20-268WES, ECF No. 1;

 DeBarros v. Am. Ins. Grp., C.A. No. 20-293WES, ECF No. 1; and DeBarros v. Paserthia, C.A.

 No. 20-297WES, ECF No. 1.

        Any objection to this report and recommendation must be specific and must be served

 and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

 72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

 waiver of the right to review by the district judge and the right to appeal the Court’s decision.

 See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

 Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


 /s/ Patricia A. Sullivan
 PATRICIA A. SULLIVAN
 United States Magistrate Judge
 September 17, 2020



                                                  20
